TRANSFER OF SECURITIES ACKNOWLEDGMENT AND AGREEMENT THIS TRANSFER OF SECURITIES ACKNOWLEDGMENT AND AGREEMENT (this "Agreement") is made as of June 26, 2008, between PNG Ventures, Inc., a Nevada corporation (the "Company"), and Portside Growth and Opportunity Fund (the "Investor"). WHEREAS, reference is hereby made to (i) that certain Settlement Exchange Agreement (the "Settlement Exchange Agreement"), dated as of June 26, 2008, pursuant to which, Earth Biofuels, Inc., a Delaware corporation (the "EBOF") has sold 12% Convertible Promissory Note of PNG Ventures, Inc., a Nevada corporation (the "Company") having an aggregate principal amount of $1,285.71 (the "Exchanged Notes"), which are convertible into shares of common stock, $0.001 par value of the Company (the "Conversion Shares"), to Portside Growth and Opportunity Fund (the "Investor") and (ii) that certain Release and Acknowledgement Agreement by and between the Investor and the Company with respect to the release without prejudice, of the Company and its subsidiaries being acquired in the Share Exchange (as hereinafter defined) of any and all indebtedness, penalties, liabilities or other obligations (the "Release"). WHEREAS, concurrently herewith, EBOF, Earth LNG, Inc., a wholly owned subsidiary of EBOF and New Earth LNG, LLC, a Delaware limited liability company and a wholly owned subsidiary of Earth LNG, Inc. ("LNG Sub") and the Issuer have entered into that certain Share Exchange Agreement (the "Share Exchange Agreement") pursuant to which EBOF will exchange (the "Share Exchange") 100% of the membership interests of LNG Sub for 7,000,000 shares of common stock, $0.001 par value of the Issuer (the "Common Stock"). WHEREAS, the Company desires to enter into this Agreement as a condition to closing of the Share Exchange and in order to induce the Investor to enter into the Release. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the adequacy of which is hereby acknowledged, the parties hereto agree as follows: 1.The Company hereby agrees to take all actions necessary to effect the transfer of the Exchanged Notes to the Investor, including, without limitation, having new notes (in such denominations as the Investor may reasonably request) representing the Exchanged Notes registered in the name of the Investor; provided, that the Company and the Investor hereby agree that until the Closing Date (as defined in the Share Exchange Agreement), the Company shall not effect any conversion of the Exchanged Notes, and the Investor shall not have the right to convert any portion of the Exchanged Note, pursuant to Section 4 of the Exchanged Note or otherwise. 2.
